Per Curiam,
The learned judge below summed up the whole controversy in this case in the concluding sentence of his opinion. “We are of the opinion that the confirmation of the account was conclusive, the title of the bonds passed to J. H. Gallagher, and the sale being for a valuable consideration was bona fide ; that Jane Gallagher was guilty of laches, and her administrator has now no right, title or interest in the bonds.” A review of the evidence satisfies us that this was the correct conclusion.
Decree affirmed.